DENNIS, J.,
concurs in the writ grant. Heretofore, a majority of this court has held that bail fixed in a capital case as a result of a pre-indictment hearing is not invalidated, ipso facto, by a subsequent grand jury indictment. See State v. Robinson, La.1978, 360 So.2d 880. Accordingly, the defendant, who is not required to reapply for bail under La.C.Cr.P., Art. 313, is not required to show that she is entitled to bail. The burden should now be on the State to show that bail should be cancelled.